DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that claim 1-3 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Lines 4 and 10-15 are objected to for claiming an active function in an apparatus claim. It is suggested to amend line 4 to recite “a controller that is configured to control[[s]] a charging current to the battery”.  A suggested amendment for lines 10-15 is as follows: 
the controller is configured to:
estimate[[s]] an SOC of the battery based on at least one of a voltage and a current 5of the battery, and 
determine[[s]] the charging current in accordance with the SOC of the battery such that the charging current in the second SOC region is larger than the charging current in the first and third SOC regions.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. US20180013179A1 in view of Tamegai et al. US20160356855A1.
Regarding claim 1, Nomura discloses a charging method for a lithium ion battery  (Nomura; ¶29) having a graphite negative electrode (Nomura; ¶30). 
It should be noted that Nomura discusses that the charge rate % is related to the state of charge (Nomura; ¶30). Further, Nomura discusses the relationship between the charge rate and the charging current (Nomura; FIG. 4; ¶75).
Nomura discloses in annotated FIG. 4 reproduced below, the charging current is greater in the middle region  than at the beginning and end of charging (Nomuar; FIG. 4). The claims do not define the regions, thus, under the broadest reasonable interpretation, the regions are arbitrarily set. Nomura shows that the charging current of the second region – or the middle region - is larger than the charging current in the first and third regions – initial and end charging regions.

    PNG
    media_image1.png
    639
    883
    media_image1.png
    Greyscale

Nomura does not explicitly disclose estimating the state of charge, a stage structure of the graphite being classified into a stage 1 to a stage 4, the battery including: a first SOC region where the stage 4 and the stage 3 coexist; a second SOC region where the stage 3 and the stage 2 coexist; and a third SOC region where the stage 2 and the stage 1 coexist.
Tamegai discloses estimating the state of charge obtained from the open circuit voltage (OCV), the OCV is determined using a measured voltage value and a load current (I) (Tamegai; ¶37).
Tamegai discloses charging a battery (Tamagai; FIG. 1; ¶33) that is a lithium ion battery including a graphite-containing electrode (Tamagai;¶42). The negative electrode of a lithium ion battery has a stage structure that includes stages 1-4 (Tamagai; FIG. 7; ¶49-50). The stage structure changes based on SOC (Tamagai; ¶41). Because a first region would have a point where stage 4 changes to stage 3, the stages coexist. Likewise, the same occurs for the second and third SOC regions where the stage 3 [Wingdings font/0xE0] 2 coexist and stages 2[Wingdings font/0xE0]1 coexist, respectively.
It would be obvious to combine the reference of Tamegai with Nomura in order to improve the usability of a lithium ion battery  by determining the length of operability (Nomura; ¶3). 
Regarding claim 2, Nomura includes Table 1 which has a Cmax and Cmin. FIG. 4 corresponds to comparative example 1 (Nomura; ¶75). In Comparative Example 1, the Cmax is 1.33C and Cmin is 1.00C. In FIG. 4, the max current is shown to be 4Ain the 40-50% region. Thus, Cmax 1.25 x as large as Cmin.
Nomura is silent as to the charging current being 1.5C or more in the second region. 
It has been held that a prima facie case of obvious ness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 (I)). This is the case with Nomura where charging rate of 1.33 C is close to 1.5 C. Further, other comparative examples, i.e. Comparative examples 3 and 5, shows a maximum c-rate of at least 1.5. A person of ordinary skill in the art would understand to use the charging rates from other examples to obtain the optimization at 1.5 C or greater, as disclosed in the present claims. 
Regarding claim 3, Nomura discloses a charging system for a lithium ion battery  (Nomura; ¶29) having a graphite negative electrode (Nomura; ¶30). 
It should be noted that Nomura discusses that the charge rate % is related to the state of charge (Nomura; ¶30). Further, Nomura discusses the relationship between the charge rate and the charging current (Nomura; FIG. 4; ¶75).
Nomura discloses in annotated FIG. 4 reproduced below, the charging current is greater in the middle region  than at the beginning and end of charging (Nomuar; FIG. 4). The claims do not define the regions, thus, under the broadest reasonable interpretation, the regions are arbitrarily set. Nomura shows that the charging current of the second region – or the middle region - is larger than the charging current in the first and third regions – initial and end charging regions.

    PNG
    media_image1.png
    639
    883
    media_image1.png
    Greyscale

Nomura does not explicitly disclose estimating the state of charge, a stage structure of the graphite being classified into a stage 1 to a stage 4, the battery including: a first SOC region where the stage 4 and the stage 3 coexist; a second SOC region where the stage 3 and the stage 2 coexist; and a third SOC region where the stage 2 and the stage 1 coexist.
Tamegai discloses estimating the state of charge obtained from the open circuit voltage (OCV), the OCV is determined using a measured voltage value and a load current (I) (Tamegai; ¶37).
Tamegai discloses charging a battery (Tamagai; FIG. 1; ¶33) that is a lithium ion battery including a graphite-containing electrode (Tamagai;¶42). The negative electrode of a lithium ion battery has a stage structure that includes stages 1-4 (Tamagai; FIG. 7; ¶49-50). The stage structure changes based on SOC (Tamagai; ¶41). Because a first region would have a point where stage 4 changes to stage 3, the stages coexist. Likewise, the same occurs for the second and third SOC regions where the stage 3 [Wingdings font/0xE0] 2 coexist and stages 2[Wingdings font/0xE0]1 coexist, respectively.
It would be obvious to combine the reference of Tamegai with Nomura in order to improve the usability of a lithium ion battery  by determining the length of operability (Nomura; ¶3).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US20190334355A1: this reference illustrates charging at three separate charging rates where the second charging rate is higher than the first and third where the second charging rate is greater than 1.5 C.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859